Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brett Smith on 07/14/2022.
The application has been amended as follows: 
Claim 4 has been canceled after combining the requirements of claim 4 into claim 1.
The amended claim 1 now reads:
----1. (Currently Amended) A urinary collection device comprising a flexible and generally fluid-impermeable outer surface having an obverse face and a reverse face, the device including a generally fluid-permeable core that communicates fluidically with an aspiration tube, the outer surface including an obverse opening through which the generally fluid- permeable core is exposed to allow urine to flow into the fluid-permeable core when the device is positioned supralabially, the reverse face of the device including an actuatable fastener configured to retain the device in a reverse-folded intralabial position upon actuation; the core comprising a knit fabric layer that comprises a first knit fabric layer and a second knit fabric layer joined by a plurality of fibers, the fibers being oriented generally to extend from an obverse to a reverse position to thereby result in flow channels through the core----.

Reasons for allowance
Claims 1-3 and 5-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Tazoe et al. (US 20040236292 A1), Sharma et al. (US 20210353450 A1) and Sanchez et al. (US 20190142624 A1) are the closest prior art of record.
Tazoe teaches a urinary collection device comprising an air impermeable, liquid permeable body contact layer. In the instant application, the device comprises an opening wherein the core is exposed. While the construction of Tazoe allows for urine to flow into the device in a similar manner, the construction of the body contact layer differs in a way which cause a significant alteration to the device of Tazoe. Additionally, “exposed” is defined as “make (something) visible by uncovering it” and as Tazoe teaches a construction in which the core cannot be visible through an opening. It is noted that “exposed” is treated as requiring visibility through the opening, not merely allowing transmission of fluids as it relates to this case.
Furthermore, Tazoe teaches an aspiration tube which abuts the absorbent layer and does not enter the fluid-permeable core. While multiple devices teach an aspiration tube which enters the absorbent core of the device, the secondary requirement that the tube is received between the second knit fabric layer and an inner surface is also not taught. A second reference was previously used to address a secondary fabric layer in the device. While this combination is considered reasonable, to further modify the device by placing the modified tube into a location which only exists after modification and is therefore not considered to be a reasonable modification to the device of Tazoe.
For these reasons Tazoe is considered not to teach the device of the instant application, either alone or in combination.

Sharma and Sanchez both fail to teach any of the deficiencies noted in the device of Tazoe. Said references are considered not to teach the device of the instant application, either alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781